Citation Nr: 0917715	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a left eye 
disability manifested by a cataract and a drooping eyelid.

2. Entitlement to service connection for a left eye 
disability manifested by a small pupil. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to February 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).  

An unappealed November 1970 rating decision denied service 
connection for defective vision (refractive error), finding 
that such was a constitutional or developmental abnormality.  
Upon close review of the arguments presented in the record, 
the Board has concluded that, in his current claim, the 
Veteran does not seek service connection for loss of vision 
due to refractive error; rather, what he seeks is service 
connection for eye pathology and manifestations alleged to be 
the result of trauma, including a left eye cataract, drooping 
eyelid, and small pupil.  The issues on appeal are 
characterized to reflect more precisely what is sought, and 
at issue in this appeal.  

The Veteran had also initiated an appeal of the rating 
assigned for bilateral hearing loss.  In a March 2007 letter, 
he stated that he was withdrawing such claim.  Consequently, 
this matter is not before the Board.

The matter of service connection for a left eye disability, 
manifested by a small pupil, is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDING OF FACT

A left eye disability manifested by a cataract or a drooping 
eyelid was not manifested in service, and the preponderance 
of the evidence is against a finding that any such disability 
is related to the Veteran's service or to any event therein, 
including as due to a shell fragment wound injury near the 
vicinity of his left eye.

CONCLUSION OF LAW

Service connection for a left eye disability, to include a 
cataract and drooping eyelid, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in April 2005, May 2005, and November 2005.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's DD 214 shows that he served in combat, and was 
awarded a Purple Heart Medal and Combat Action Ribbon.  His 
service personnel records show that in July 1968, he 
sustained a superficial fragment wound in his left cheek from 
enemy rocket fire.  He was treated in the field; his 
condition and prognosis were noted as excellent.  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to left eye disability, 
cataracts, or a drooping eyelid.  On April 1966 service 
entrance examination, it was noted that the Veteran had 
defective vision of 20/50 in the right eye and 20/40 in the 
left eye.  On February 1970 service separation examination, 
it was noted that his corrected eyesight was 20/20, 
bilaterally.

On June 1970 VA examination the Veteran was found to have 
normal corrected vision in both eyes; rotations, pupils, 
fields, and tensions.  Mild allergic conjunctivitis was 
present.  The fundus examination was normal.  He was referred 
for an X-ray to determine whether there were any shrapnel 
particles in the left orbit; an X-ray of the skull was within 
normal limits.  

March 2000 to November 2000 VA treatment records from the 
Chicago VA Healthcare System show that in March 2000 the 
Veteran complained of left eye pain.  He reported a history 
of a shrapnel injury to the left eye in 1967 and stated that 
he had been scheduled to undergo cataract surgery in Salt 
Lake City in January 2000, but did follow up.  He also 
complained of tearing and intermittent pain in the left eye 
for several years which, at times, caused headaches.  
Cataract in the left eye was diagnosed, with a history of 
shrapnel in the left eye in 1967 noted.  He underwent 
cataract surgery in July 2000.  

October 2004 to December 2005 VA outpatient treatment records 
from Salt Lake City VA Medical Center show that in October 
2004, he was referred for a diabetes  mellitus dilated fundal 
examination.  The diagnoses included: non-insulin dependent 
diabetes mellitus without background diabetic retinopathy, 
Pavingstone degeneration and lattice degeneration of the left 
eye, dry eye syndrome secondary to pinguecula/pterygium and 
poor sleep, right eye cataract, pseudophakia of the left eye, 
and presbyopia.  The Veteran was given a new optical 
prescription.

On April 2005 VA examination, the Veteran reported he 
sustained a left eye shrapnel wound in July 1968.  He stated 
that this caused him to have blurry vision, a drooping 
eyelid, and a cataract requiring surgery in 2000.  After a 
physical examination, the following was diagnosed: "Blurry 
vision status post cataract removal in 2000, alleged to be 
due to a shrapnel wound on July 22, 1968.  There was no 
evidence of any retained shrapnel on today's examination.  
The [Veteran] did have an obvious drooping, left upper 
eyelid, no scars were noted on today's examination of the 
cheek."  Regarding the cataract, the VA examiner considered 
the Veteran's allegation that he had been injured directly in 
the eye and not on his cheek, and stated that he was not able 
to visualize any scar on the left cheek, which tended to 
corroborate the Veteran's claim.  He then noted that service 
records contradicted the Veteran's claim as they showed he 
was injured on the left cheek.  Given this discrepancy, the 
VA examiner could not conclude that the cataract was related 
the cheek injury.  He then added, "Assuming a shrapnel wound 
did occur to the [eye] globe (pure speculation) it could 
potentially cause a post traumatic cataract but that would be 
expected in the period after the injury not decades later."  
Regarding the drooping eyelid, the VA examiner declined to 
give an opinion stating that he would be resorting to mere 
speculation as to the cause of this condition given that the 
Veteran did not really know when his eyelid started to droop 
and there was no objective evidence in the record as to when 
the condition might have started.  

On May 2005 VA examination, the Veteran reported a history of 
left eye shrapnel injury.  The examiner found this condition 
to be stable with no retained shrapnel seen.  Regarding the 
drooping eyelids, dermatochalasis was diagnosed.  The VA 
examiner opined that this was "normal" for the Veteran's 
age.

On November 2005 VA examination, the diagnoses included: 
myopic astigmatism, diabetes mellitus, and displaced 
posterior chamber intraocular lens (PCIOL) with laser 
defects.  The displaced PCIOL was found to be a mild 
disability secondary to glare and decreased night visual 
acuity in the left eye.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The record shows that the Veteran underwent left eye cataract 
surgery in July 2000 and also has a drooping eyelid.  The 
record also reflects that he sustained a superficial fragment 
wound near the vicinity of his left eye (on his left cheek); 
therefore, it is not implausible that the Veteran sustained 
some impact to the eye.  What he must still show to establish 
service connection for a left eye disability, however, is 
that the cataract and drooping eyelid for which service 
connection is sought are indeed related to service, to 
include as due to the left cheek shrapnel injury therein.  
The record does not show a nexus between the Veteran's left 
eye cataract or drooping eyelid and his service.

Significantly, the Veteran's STRs, including his service 
separation examination report, do not mention left eye 
complaints or disability (apart from refractive error which, 
as noted above, is not at issue herein).  Accordingly, 
service connection for a left eye disability manifested by a 
cataract and drooping eyelid on the basis that such 
disability became manifest in service and persisted is not 
warranted.

Regarding the cataract, the record includes both medical 
evidence that tends to support the Veteran's claim and 
medical evidence that is against his claim.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim of 
service connection is a March 2000 VA treatment record 
showing that a left cataract was diagnosed and that a history 
of a shrapnel injury to the left eye in 1967 was noted.  The 
evidence that is against the Veteran's claim consists of the 
April 2005 VA examination wherein the VA examiner 
acknowledged the March 2000 VA treatment record and agreed 
that trauma is a known cause of cataracts, but then opined, 
"[A] post-traumatic cataract . . . would be expected in the 
period after the injury not decades later."  Therefore, he 
could not conclude that the Veteran's cataract was related to 
the July 1968 shell fragment wound near the vicinity of his 
left eye.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the April 2005 VA examiner's opinion 
as it reflects a full review of the medical evidence of 
record, considers potentially positive evidence such as the 
March 2000 VA treatment record, and is supported by detailed 
findings and rationale.  Significantly, the April 2005 VA 
examiner explained that a cataract caused by a traumatic 
event such as a shrapnel injury would have been manifest in 
the period shortly after the injury, and not decades later.  
A lengthy period of time between service and the earliest 
post-service clinical documentation of the disability for 
which service connection is sought (here, 31 years) is of 
itself a factor for consideration against a finding that any 
current hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  
Accordingly, the Board finds that the March 2000 VA treatment 
record has less probative value than the opinion by the April 
2005 VA examiner.  

Regarding the drooping eyelid, there is no competent 
(medical) evidence in the record of a possible nexus between 
this condition and the Veteran's service, to include the July 
1968 shell fragment wound near the vicinity of the left eye.  
On April 2005 VA examination, the VA examiner noted that 
although there was a noticeable droop in the left eyelid 
compared to the right, there was no objective evidence in the 
record of when this condition started, as postservice VA 
treatment records were silent as to a drooping eyelid.  On 
May 2005 VA examination, the VA examiner opined that the 
Veteran's drooping eyelid with dermatochalasis was "normal" 
for his age.  There is no competent evidence of record to the 
contrary.  

The Veteran's own statements relating his left eye 
disability, to include a cataract and drooping eyelid, to his 
service, including the July 1968 shell fragment wound near 
the vicinity of his left eye, are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology; this is a question that is medical in 
nature and not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's cataract or drooping eyelid is related to his 
service/July 1968 shell fragment wound near the vicinity of 
his left eye, and against the claim of service connection for 
a left eye disability, to include a cataract and drooping 
eyelid.  Accordingly, the claim seeking service connection 
for such pathology must be denied.


ORDER

Service connection for a left eye disability manifested by a 
cataract and a drooping eyelid, is denied.




REMAND

In a February 2005 statement, the Veteran stated that after 
undergoing eye surgery at the Chicago VA Medical Center, his 
eye doctors at the Salt Lake City VA Medical Center told him 
that "the eye was not set right.  The pupil is off set," 
and that they tried unsuccessfully to correct the problem 
with laser surgery.

On April 2005 VA examination, the Veteran's pupils were found 
to be reactive to light but asymmetric with the left pupil 
smaller than the right pupil.  The VA examiner declined to 
give an opinion in this matter, deferring to the VA eye exam 
scheduled for May 2005.  On May 2005 VA examination, the VA 
examiner stated that the pupil abnormality in the left eye 
was possibly secondary to the shrapnel injury (in July 1968) 
or the complicated cataract surgery (in July 2000).  

The Veteran's statement and the May 2005 VA examination 
report raise the matter of whether the Veteran is entitled to 
service connection under 38 U.S.C.A. § 1151 as a result of 
his July 2000 VA surgery.  See 38 C.F.R. § 3.155; see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (VA must give a 
sympathetic reading to the Veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations).  Under 38 U.S.C.A. § 1151, 
when a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 C.F.R. 
§ 3.361.  

As the record raises an informal claim for entitlement to 
service connection for a left eye disability, to include a 
small pupil, under 38 U.S.C.A. § 1151 claimed as due to VA 
surgery in July 2000, and the Veteran has also claimed 
service connection for this disability on a direct basis as 
related to his service, to include the July 1968 shell 
fragment wound near the vicinity of his left eye, another VA 
examination is necessary.  Significantly, the May 2005 VA 
examiner's opinion stated that the pupil abnormality in the 
Veteran's left eye was possibly [emphasis added] secondary to 
the shrapnel injury or his VA cataract surgery.  Such an 
opinion is entirely speculative in nature and without 
probative value.
Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran 
notice regarding the information and 
evidence needed to substantiate a claim 
for compensation under 38 U.S.C.A. § 1151.  
He should be asked to specifically 
indicate whether he is pursuing a claim 
for compensation under § 1151, and have 
ample opportunity to respond to the 
notice.

2. 	The RO should arrange for the 
Veteran to be afforded an ophthalmological 
examination to determine the nature and 
likely etiology of his left eye pupil 
discrepancy.  The examiner should obtain a 
complete, pertinent history from the 
Veteran, review his claims file, and 
provide opinions responding to the 
following:

(a) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's current left eye disability 
manifested by small pupil is related to 
his service, to include the July 1968 
shrapnel injury near the vicinity of the 
left eye sustained therein?  

(b) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's current left eye disability, 
manifested by a small pupil, is related to 
his July 2000 VA surgery?  If the response 
to this question is in the affirmative 
(i.e., that the small pupil is due to the 
July 2000 VA surgery) the examiner should 
further opine: Whether such is a an 
expected consequence of the surgery? 
Whether there any indication in the record 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in the surgery and resulting small 
pupil?  and Whether the small pupil, is 
due to an event not reasonably foreseeable 
as a consequence of the surgery/care 
provided?  

The examiner must explain the rationale 
for all opinions given.

3. 	The RO should then re-adjudicate 
the claim (to include an adjudication of 
the claim under 38 U.S.C.A. § 1151).  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


